Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such  the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US P. No. 2020/0264815) in view of Ferrydiansyah et al. (US P. No. 2018/0349389).
As to claim 1, Fujiwara teaches a computer system ( fig. 1) comprising: a processor (11 in fig. 1); a storage (50 in fig. 1) coupled to the processor; a user interface (70  in fig. 2A) to receive input from a user and present information to the user in human-perceptible form (fig. 3B); and a set of instructions to cooperate with the processor and the storage to: 
compare data of a plurality of electronic messages to a keyword (p. [0150] – [0156]); present to the user via the user interface to print (i.e., print confirmation screen 71 in fig. 2A) an electronic message that contains data that matches the keyword (p. [0150] – [0156]); and when 
However, Fujiwara does not teach receiving from the user via the user interface a response to the suggestion to print. Ferrydiansyah teaches the above limitation such as the suggesting action 460 in p. [0042].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the user interface 70 of Fujiwara to include the suggesting action 460 of Ferrydiansyah. The suggestion for modifying the user interface 70 of Fujiwara can be reasoned by one of ordinary skill in the art as set forth above by Ferrydiansyah because the modified operation system would increase the functionalities to have many options such as suggesting action to help the user to perform.  
As to claim 2, the combination of Fujiwara and Ferrydiansyah teaches the computer system of claim 1, wherein the set of instructions is to present the suggestion in response to an event at a user agent that is to maintain the plurality of electronic messages (p. 0015]-[0016] in Fujiwara).  
As to claim 3, the combination of Fujiwara and Ferrydiansyah teaches the computer system of claim 1, wherein the set of instructions is to present the suggestion at a time defined by a time condition (p. 0175] and [0195] in Fujiwara).  
As to claim 4, the combination of Fujiwara and Ferrydiansyah teaches the computer system of claim 1, wherein the set of instructions is to make the keyword selectable by the user via the user interface (p. [0021] in Fujiwara).  
As to claim 5, the combination of Fujiwara and Ferrydiansyah teaches the computer system of claim 1, wherein the set of instructions is to present a list of at least one electronic 
As to claim 6, the combination of Fujiwara and Ferrydiansyah teaches the computer system of claim 1, wherein the plurality of electronic messages comprise email, and the set of instructions is to communicate with a user agent for email to compare the plurality of electronic messages to the keyword (p. [0036] and [0042] in Ferrydiansyah).
As to claim 7, the combination of Fujiwara and Ferrydiansyah teaches the computer system of claim 1, wherein the set of instructions is to present the suggestion in a dialog box (a number of dialog boxes in fig. 8A or B in Fujiwara).  
As to claim 13, Fujiwara teaches a method comprising: comparing data of a plurality of electronic messages to a plurality of keywords (p. [0150] – [0156]); 
present to the user via the user interface to print (i.e., print confirmation screen 71 in fig. 2A) an electronic message that contains data that matches the keyword (p. [0150] – [0156]); and when the response confirms to print the electronic message, initiate printing of the electronic message to a printer (p. [0165]).  
However, Fujiwara does not teach receiving from the user via the user interface a response to the suggestion to print. Ferrydiansyah teaches the above limitation such as the suggesting action 460 in p. [0042].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process in the user interface 70 of Fujiwara to include the suggesting action 460 of Ferrydiansyah. The suggestion for modifying the user interface 70 of Fujiwara can be reasoned by one of ordinary skill in the art as set forth above by Ferrydiansyah because the modified operation system would increase the functionalities to have many options such as 
As to claim 14, the combination of Fujiwara and Ferrydiansyah the plurality of electronic messages comprise email, and wherein comparing the data of the plurality of electronic messages to the plurality of keywords comprises communicating with a user agent for email to obtain the data of the plurality of electronic messages (p. [0048] in Ferrydiansyah).  
As to claim 15, the combination of Fujiwara and Ferrydiansyah initiating printing of the electronic message to the printer comprises selecting the printer from a plurality of printers (p. [0079] in Ferrydiansyah).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujiwara (US P. No. 2020/0264815).
As to claim 8, Fujiwara teaches a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine-readable storage medium comprising:
 instructions to compare data of a plurality of electronic messages to a keyword (i.e., a controller 11 in fig. 1 to control and perform an instruction in the device in fig. 1; and p. [0150]-
 instructions to identify an electronic message that contains data that matches the keyword (p. [0150] – [0156]); 
instructions to initiate printing of the electronic message to a printer (i.e., print confirmation screen 71 in fig. 2A) (p. [0165]).  
As to claim 9, Fujiwara teaches the non-transitory machine-readable storage medium of claim 8, comprising instructions to initiate printing of the electronic message in response to an event at a user agent that is to maintain the plurality of electronic messages (p. 0015]-[0016]).
As to claim 10, Fujiwara teaches the non-transitory machine-readable storage medium of claim 8, comprising instructions to initiate printing of the electronic message at a time defined by a time condition (p. 0175] and [0195]).
As to claim 11, Fujiwara teaches the non-transitory machine-readable storage medium of claim 8, comprising instructions to initiate printing of the electronic message without user input (p. [0348]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US P. No. 2020/0264815) in view of Ferrydiansyah et al. (US P. No. 2018/0349389).
Although Fujiwara teaches the instruction to communicate with a user agent for the information from internet 2 in fig. 1, he does not teach the communication with a user agent for email. Ferrydiansyah teaches the above limitation (p. [0036], [0042], [0048]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the user interface and communication system of Fujiwara to communicate with Email via the internet or the server. The suggestion for modifying the user interface and communication system of Fujiwara can be reasoned by one of ordinary skill in the art as set forth above by Ferrydiansyah because the modified operation system would increase the functionalities to have many options to communicate with Email system via the network to help the user to work with Email.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2019 and 12/15/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.

	 			Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 

The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 11,  2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672